Opinion by
Trexler, J.,
The Act of May 14, 1915, P. L. 483, is as its title expresses, an act relating to practice in the courts of common pleas, etc.
In its first section it limits its application to actions of assumpsit and trespass — “brought in” any court of common pleas. Are the proceedings in appeal from the judgment of a justice of the peace to be regarded as an action “brought in” the court of common pleas? If they are, it follows that the plaintiff in such action must file a statement, as provided by the act.
The court below took the view that the act did not apjply. The decisions of the lower courts are not harmonious. The words “brought in” are equivalent to instituted or begun. They have a phrasal meaning which is distinctive and well known. The idea of taking from *512one place to another is properly expressed by the employment of the word “bring” but it has not that meaning by any usage when the word is applied to a lawsuit. To “bring” suit is to initiate. A suit is brought when it is commenced: “Words and Phrases,” Vol. 11, page 875. The argument that uniformity is desirable might be entitled to consideration if the legislative expression were obscure, but the act is plain. If its provisions were to apply to all suits in the common pleas, that idea could have been well expressed by the omission of the words “brought in” for a suit is a suit until it be ended, but a suit is “brought” or begun but once. It is not “brought in” a justice court and again when it is appealed to the common pleas.
The argument that on an appeal from a justice of the peace the case is tried de novo has little force for as was said in Deihm v. Snell, 119 Pa. 316, “It is nevertheless the same case, — the cause of action remains the same.”
As to the objection that the plaintiff’s book of original entries was admitted as proof of delivery of the goods to the defendant without the production of shipping receipts, we know of no case that has changed the law that the books import delivery. They are prima facie proof of that fact.
The assignments of error are overruled and the judgment is affirmed.